           Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

----------------------------------------------------------
SHIVA STEIN,                                               :
BROOKLYN, NEW YORK 11231,                                  :
                                                           :   Civil Action No. ______________
                  Plaintiff,                               :
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(a) AND 20(a) OF THE
MUTUALFIRST FINANCIAL, INC.,                               :   SECURITIES EXCHANGE ACT OF
110 E. Charles Street,                                     :   1934
Muncie, Indiana 47305                                      :
                                                           :   JURY TRIAL DEMANDED
MICHELLE A. ALTOBELLA,                                     :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
                                                           :
MARK L. BARKLEY,                                           :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
                                                           :
JAMES M. BERNARD,                                          :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
                                                           :
LINN A. CRULL,                                             :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
                                                           :
DAVID W. HEETER,                                           :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
                                                           :
BRIAN C. HEWITT,                                           :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
                                                           :
WILLIAM V. HUGHES,                                         :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
                                                           :
RICHARD J. LASHLEY,                                        :
110 E. Charles Street,                                     :
Muncie, Indiana 47305                                      :
              Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 2 of 16



                                                                :
EDWARD C. LEVY,                                                 :
110 E. Charles Street,                                          :
Muncie, Indiana 47305                                           :
                                                                :
MICHAEL J. MARIEN                                               :
110 E. Charles Street,                                          :
Muncie, Indiana 47305                                           :
                                                                :
-AND-                                                           :
                                                                :
CHARLES J. VIATER,                                              :
110 E. Charles Street,                                          :
Muncie, Indiana 47305                                           :
                                                                :
                  Defendants.                                   :
---------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against MutualFirst Financial, Inc.

(“MutualFirst or the “Company”), and the members MutualFirst’s board of directors (the

“Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”)

for their violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17

C.F.R. § 244.100, in connection with the proposed merger between MutualFirst and Northwest

Bancshares, Inc. (“Northwest”).

         2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on December 20, 2019 with the United States Securities



                                                            2
            Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 3 of 16



and Exchange Commission (“SEC”) and disseminated to Company stockholders.                    The

Registration Statement recommends that Company stockholders vote in favor of a proposed

transaction whereby MutualFirst will merge with and into Northwest, with Northwest continuing

as the surviving company (the “Proposed Transaction”). Pursuant to the terms of the Agreement

and Plan of Merger, the companies entered into (the “Merger Agreement”) each outstanding

MutualFirst common share of beneficial interest will be converted into the right to receive 2.4

shares of Northwest common stock (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked MutualFirst’s stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Registration Statement, in violation of Sections 14(a) and 20(a)

of the Exchange Act. Specifically, the Registration Statement contains materially incomplete

and misleading information concerning the financial projections that were prepared by the

Company and relied upon by the Board in recommending the Company’s stockholders vote in

favor of the Proposed Transaction. The financial projections were also utilized by the financial

advisor of the Company, Keefe, Bruyette & Woods, Inc. (“KBW”) in conducting the valuation

analyses in support of its fairness opinion. The Registration Statement also omits or

misrepresents information regarding the financial analyses conducted by KBW.

       4.       It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to MutualFirst’s stockholders or, in the event




                                                 3
             Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 4 of 16



the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

MutualFirst is incorporated in Maryland, or is an individual who is either present in this District

for jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because MutualFirst in incorporated in this District.

                                            PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of MutualFirst common

stock and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Wilbur R. Davis is the Company’s Chairman and has served

as a director of the Company since 1991.

        11.      Individual Defendant Michelle A. Altobella has served as a member of the Board

since 2018.

        12.      Individual Defendant Mark L. Barkley has served as a member of the Board since

2018.

        13.      Individual Defendant James M. Bernard has served as a member of the Board

since 2018.


                                                 4
          Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 5 of 16



        14.     Individual Defendant Linn A. Crull has served as a member of the Board since

1997.

        15.     Individual Defendant David W. Heeter has served as President since 2003, and

member of the Board since 2013.

        16.     Individual Defendant Brian C. Hewitt has served as a member of the Board since

2018.

        17.     Individual Defendant William V. Hughes has served as a member of the Board

since 1999.

        18.     Individual Defendant Richard J. Lashley has served as a member of the Board

since 2017.

        19.     Individual Defendant Edward C. Levy has served as a member of the Board since

2005.

        20.     Individual Defendant Michael J. Marien has served as a member of the Board

since 1987.

        21.     Individual Defendant Charles J. Viater has served as a member of the Board since

1995.

        22.     Defendant MutualFirst is incorporated in Maryland and maintains its principal

offices at 110 E. Charles Street, Muncie, Indiana 47305. The Company’s common stock trades

on the NASDAQ Stock Exchange under the symbol “MFSF.”

        23.     The defendants identified in paragraphs 10-21 are collectively referred to as the

“Individual Defendants” or the “Board.”

        24.     The defendants identified in paragraphs 10-22 are collectively referred to as the

“Defendants.”




                                                5
         Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 6 of 16



                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       25.     MutualFirst operates as the bank holding company for MutualBank that provides

various financial services in the United States. It accepts savings deposit, NOW, and demand

accounts, as well as certificates of deposit. The company offers one-to-four family residential

property, commercial real estate, construction and development, and commercial business loans;

consumer loans, such as auto loans, boat and recreational vehicle loans, loans secured by savings

deposits, and credit card and unsecured consumer loans; and adjustable rate loans. In addition, it

operates as an insurance agent; and sells life and other insurance products. Further, the company

provides trust, investment, broker advisory, retirement plan, and private banking products and

services. It has 39 full service retail financial centers in Allen, Delaware, Elkhart, Grant, Greene,

Hamilton, Jackson, Johnson, Knox, Kosciusko, Lawrence, Monroe, Randolph, St. Joseph, and

Wabash counties in Indiana; wealth management offices in Fishers and Crawfordsville, Indiana;

and 1 loan origination office in New Buffalo, Michigan. The Company was founded in 1889 and

is headquartered in Muncie, Indiana.

       26.     On October 29, 2019, the Company and Northwest jointly announced the

Proposed Transaction:

               WARREN, Pa. and MUNCIE, Ind., Oct. 29, 2019 /PRNewswire/ --
               Northwest Bancshares, Inc., (“Northwest”), (NASDAQ: NWBI)
               and MutualFirst Financial, Inc., (“MutualFirst”) (NASDAQ:
               MFSF) jointly announced the signing of a definitive merger
               agreement pursuant to which Northwest will acquire MutualFirst,
               the Muncie, Indiana-based holding company and parent of
               MutualBank, in an all-stock transaction valued at $39.89 per share
               (based on Northwest’s 15-day volume weighted average closing
               stock price ending on October 23, 2019), or approximately $346
               million in the aggregate.

               The transaction is immediately accretive to Northwest’s earnings
               per share, excluding merger costs, and increases its stand-alone


                                                 6
Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 7 of 16



    earnings per share by over 10% on a run-rate basis. Further, it
    gives Northwest access to an attractive new region of prospective
    customers. The acquisition provides Northwest with an additional
    $2.1 billion in total assets, $1.6 billion in total deposits, $1.5
    billion in loans and 39 banking locations, based upon financial
    information as of September 30, 2019.

    David W. Heeter, President and Chief Executive Officer of
    MutualFirst, will be named Regional CEO and market leader for
    Northwest’s Indiana franchise after the merger is consummated
    and will report directly to Ronald J. Seiffert, President and Chief
    Executive Officer of Northwest. Mr. Heeter commented, “During
    our proud 130 year history, MutualBank has been committed to
    serving our clients and local communities. Through a consistent
    level of superior quality service, our dedicated staff has grown a
    loyal commercial and retail customer base. We are very excited
    about joining the Northwest team. Northwest has demonstrated a
    similar commitment to its clients, employees and the communities
    it serves, shares our core values and has an outstanding record of
    enhancing shareholder value.”

    In addition to Mr. Heeter, leadership continuity will be preserved
    with Christopher L. Caldwell, Senior Vice President of commercial
    banking at MutualBank, leading the commercial lending team in
    the Indiana market for Northwest and Christopher D. Cook, current
    Chief Financial Officer of MutualFirst, transitioning to Chief
    Operations Officer in the Indiana market.

    Mr. Seiffert stated, “Indiana is an attractive market with a business
    friendly environment which we have targeted as part of our Mid-
    Atlantic and Midwest expansion plans. MutualFirst represents a
    unique and sizable opportunity that is highly accretive to both
    Northwest’s franchise value and shareholder value. Maintaining
    MutualFirst’s executive management team and the presence of
    similar cultures allows us to consistently serve the customer base
    with little to no disruption. We believe MutualBank’s customers
    and employees will embrace Northwest’s culture and values and
    appreciate the additional products and services of a larger
    community bank which should also create additional growth
    potential. Northwest will maintain a robust capital position
    following the merger, giving the combined company significant
    capital to pursue future acquisitions, pay attractive dividends and
    continue to grow organically, all of which enhance shareholder
    value.”




                                     7
Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 8 of 16



    Under the terms of the merger agreement, which has been
    approved unanimously by the boards of directors of both
    companies, shareholders of MutualFirst will be entitled to receive
    2.4 shares of Northwest common stock for each common share of
    MutualFirst. The exchange ratio is fixed and the transaction is
    expected to qualify as a tax-free exchange for shareholders of
    MutualFirst. Based on Northwest’s 15-day volume weighted
    average closing stock price ending on October 23, 2019, the deal is
    valued at $346 million, or $39.89 per share, which equates to a
    price to tangible book value ratio of 172% and a price to earnings
    ratio, after considering fully phased-in cost savings, of under 10x
    based on consensus estimates for MutualFirst’s 2020 EPS of $2.56
    and cost savings of approximately 30%. The tangible book value
    dilution, including all restructuring costs, of approximately $0.33,
    or 3.5%, is expected to be earned back in approximately 2.8 years
    when including the impact of CECL and approximately 2.1 years
    excluding the impact of CECL.

    As part of the merger, one MutualFirst director will be added to
    Northwest’s bank and holding company boards. All of the directors
    and certain executive officers of MutualFirst have entered into
    voting agreements with Northwest pursuant to which they have
    agreed to vote their shares in favor of the transaction.

    The merger is expected to be consummated and converted to
    Northwest in the second quarter of 2020, after satisfaction of
    customary closing conditions, including regulatory approvals and
    the approval of the shareholders of MutualFirst.

    When the transaction is completed, the combination of the two
    banking companies will create a bank with approximately
    $12.7 billion in total assets and $10.3 billion in deposits, providing
    banking services through 221 branch locations in four states.

    B. Riley FBR, Inc. is serving as financial advisor and Luse
    Gorman, PC is serving as legal counsel to Northwest in this
    transaction.

    Keefe, Bruyette & Woods, A Stifel Company is serving as
    financial adviser and Silver, Freedman, Taff & Tiernan LLP is
    serving as legal counsel to MutualFirst.

                                    ***




                                      8
         Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 9 of 16



       27.     The Board has unanimously agreed to Proposed Transaction. It is therefore

imperative that MutualFirst’s stockholders are provided with the material information that has

been omitted from the Registration Statement, so that they can meaningfully assess whether or

not the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       28.     On December 20, 2019, MutualFirst and Northwest jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction.               The Registration

Statement was furnished to the Company’s stockholders and solicits the stockholders to vote in

favor of the Proposed Transaction.      The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions.     However, the Registration Statement misrepresents and/or omits material

information that is necessary for the Company’s stockholders to make an informed decision

concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       29.     With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide any meaningful prospective financial information for

both MutualFirst and Northwest, including net earnings through 2025, a metric utilized for

KBW’s Discounted Cash Flow Analysis, and the Company’s and Northwest’s estimated excess

cash flows over the period from March 31, 2020 through December 31, 2024, and all line items

used to calculate these metrics.

       30.     With respect to KBW’s MutualFirst Financial Selected Companies Analysis, the

Registration Statement fails to disclose the multiples and financial metrics for the companies

observed by KBW in its analysis.


                                                 9
         Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 10 of 16



       31.     With respect to KBW’s Northwest Bancshares Selected Companies Analysis –

Regional Peers, the Registration Statement fails to disclose the multiples and financial metrics

for the companies observed by KBW in its analysis.

       32.     With respect to KBW’s Northwest Bancshares Selected Companies Analysis –

High Dividend Payout Peers, the Registration Statement fails to disclose the multiples and

financial metrics for the companies observed by KBW in its analysis.

       33.     With respect to KBW’s Selected Transactions Analysis, the Registration

Statement fails to disclose the multiples and financial metrics for the transactions observed by

KBW in its analysis.

       34.     With respect to KBW’s Financial Impact Analysis, the Registration Statement

fails to disclose: (i) the closing balance sheet estimates as of March 31, 2020 for Northwest; (ii)

the consensus “street estimates” for MutualFirst; (iii) assumed long-term EPS growth rate for

Northwest provided by Northwest management; (iv) assumed long-term EPS growth rate for

MutualFirst provided by MutualFirst management; and (v) the pro forma assumptions, including

the cost savings and related expenses expected to result from the Proposed Transaction and

accounting adjustments assumed with respect thereto.

       35.     With respect to KBW’s MutualFirst Financial Discounted Cash Flow Analysis,

the Registration Statement fails to disclose: (i) assumed long-term growth rates for MutualFirst

provided by MutualFirst management; (ii) the basis for selecting the discount rate range from

8.0% to 12.0; (iii) the present value of the estimated excess cash flows that MutualFirst could

generate over the period from March 31, 2020 through December 31, 2024 as a standalone

company; (iv) the present value of MutualFirst’s implied terminal value at the end of such

period; (v) basis for assuming a tangible common equity to tangible asset ratio of 8.00%; (vi) the




                                                10
         Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 11 of 16



basis for a range of 10.0x to 14.0x MutualFirst’s estimated 2025 earnings; and (vii) MutualFirst’s

estimated 2025 earnings.

       36.     With respect to KBW’s Northwest Bancshares Discounted Cash Flow Analysis,

the Registration Statement fails to disclose: (i) assumed long-term growth rates for Northwest

provided by Northwest management; (ii) the basis for selecting the discount rate range from

7.0% to 11.0; (iii) the present value of the estimated excess cash flows that Northwest could

generate over the period from March 31, 2020 through December 31, 2024 as a standalone

company, (iv) the present value of Northwest’s implied terminal value at the end of such period;

(v) basis for assuming a tangible common equity to tangible asset ratio of 8.00%; (vi) the basis

for a range of 12.0x to 16.0x Northwest Bancshares’ estimated 2025 earnings; and (vii)

Northwest’s estimated 2025 earnings.

       37.     With respect to KBW’s Pro Forma Combined Discounted Cash Flow Analysis,

the Registration Statement fails to disclose the same information used to perform the discounted

cash flow analyses of MutualFirst and Northwest.

       38.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

stockholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a

fully-informed decision regarding whether to vote in favor of the Proposed Transaction, and she

is thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                    CLAIMS FOR RELIEF

                                            COUNT I

               On Behalf of Plaintiff Against All Defendants for Violations of
         Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100



                                                11
           Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 12 of 16



          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          41.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          42.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

          43.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders




                                                 12
            Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 13 of 16



containing materially false or misleading statements or omitting a material fact constitutes

negligence.      Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives and the Company’s financial projections.

           44.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           46.   The Individual Defendants acted as controlling persons of MutualFirst within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of MutualFirst, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of MutualFirst, including the




                                                  13
         Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 14 of 16



content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of MutualFirst, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       49.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,




                                                 14
           Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 15 of 16



by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          52.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: December 23, 2019                       By: GOLDMAN & MINTON, P.C.


                                                  15
      Case 1:19-cv-03625-CCB Document 1 Filed 12/23/19 Page 16 of 16




                                     /s/ Thomas J. Minton
OF COUNSEL:                          Thomas J. Minton (Bar No. 03370)
                                     3600 Clipper Mill Road, Suite 201
WOLF HALDENSTEIN ADLER               Baltimore, MD 21211
FREEMAN & HERZ LLP                   Telephone: (410) 783-7575
Gloria Kui Melwani                   Email: tminton@charmcitylegal.com
270 Madison Avenue
New York, NY 10016                   Attorneys for Plaintiff
Telephone: (212) 545-4600
Facsimile: (212) 686-0114
Email: melwani@whafh.com




                                    16
